COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00035-CV


Scarlette Rafferty Elliott and Sean       §    From County Court at Law No. 2
Paul Rafferty
                                          §    of Denton County (CV-2013-02633)

v.                                        §    June 11, 2015

Birchman Baptist Church                   §    Opinion by Chief Justice Livingston

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Terrie Livingston
                                         Chief Justice Terrie Livingston